Citation Nr: 0509710	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  95-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for herniated nucleus pulposus, with spondylolysis, of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
October 1993, with prior unverified service of four years, 
five months, and six days.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for a low back 
disorder with herniated nucleus pulposus and spondylosis, and 
awarded a 10 percent disability rating; and bilateral knee 
pain with chondromalacia, which was rated at zero percent 
(noncompensable).  The veteran filed a timely notice of 
disagreement in December 1994, and the RO issued a statement 
of the case (SOC) in January 1995.  The veteran perfected his 
appeal with the submission of a VA Form 9 in March 1995.  In 
an August 1999 supplemental statement of the case (SSOC), the 
RO increased the veteran's disability rating for 
chondromalacia, right knee, postoperative, to 10 percent.

In November 2003, the Board remanded the veteran's claims to 
the RO to afford the veteran an additional VA examination.  
The requested examination was conducted in June 2004, and the 
veteran's claim is now properly before the Board.

On his March 1995 VA Form 9, the veteran requested a hearing 
before a local Hearing Officer.  In July 1995, the RO 
scheduled the veteran for his requested hearing.  However, he 
failed to appear.  The Board, therefore, finds that all due 
process has been met with respect to the veteran's hearing 
request.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected right knee 
disability is characterized by no more limitation than 130 
degrees of flexion and 0 degrees of extension, with some pain 
on motion.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected back 
disability is characterized by no reported episodes of 
incapacitation, and by flexion limited to no more than 65 
degrees, with extension to 25 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability 
evaluation higher than 10 percent for a right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5256-5263 (2004).

2.  The schedular criteria for an initial disability rating 
higher than 10 percent for herniated nucleus pulposus, with 
spondylolysis, of the lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40-4.42, 4.45, 4.71a; Diagnostic Code 5293 
(2002), effective prior to September 23, 2002; Diagnostic 
Code 5293 (2003), effective as of September 23, 2002; 
Diagnostic Codes 5235 to 5243 (2004), effective September 26, 
2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's January 1988 re-enlistment examination shows 
his lower extremities, spine, and other musculoskeletal 
systems were normal.  The veteran reported no history of 
recurrent back pain or trick or locked knee.  The veteran's 
October 1990 service examination shows his lower extremities, 
spine, and other musculoskeletal systems were normal.  The 
veteran did report a history of recurrent back pain, and a 
trick or locked knee.  An October 1991 treatment record shows 
the veteran complained of three days of lower back pain.  He 
was noted to have been injured in July 1988 while carrying a 
heavy load.  No entry was made into his service records.  In 
January 1992, the veteran underwent diagnostic arthroscopy 
and superficial chondroplasty of his right knee.  The 
operative diagnosis was chondromalacia of the patella, grade 
II, right knee.

A July 1993 service record shows the veteran was re-evaluated 
for his diagnoses of chronic low back pain, degenerative 
spine disease, and chronic bilateral patellofemoral syndrome.  
In June 1992, he was recommended for six months of limited 
duty.  He was extended for an additional six months of 
limited duty in September 1992.  The report indicated he was 
treated conservatively in 1988 when he injured his back, but 
sustained a second heavy lifting injury in October 1991.  He 
then underwent considerable physical therapy.  The veteran 
attempted to return to full duty, but was unable due to 
persistent symptoms.

The veteran dated his knee pain to August 1989, when he fell 
down a scuttle during a sea and anchor detail.  Degenerative 
changes of the knee on the right side were noted.  The 
veteran then underwent extensive therapy and evaluation after 
being placed on limited duty.

On examination, the veteran ambulated with a normal 
plantigrade gait, and used no external assistive device.  He 
performed independent heel-and-toe walk without difficulty.  
He could stand without difficulty, and got on and off the 
examination table without assistance.  Forward flexion of the 
spine was limited to 65 degrees.  Extension, rotation, and 
tilt were essentially normal.  Neurological examination 
revealed normal reflexes, with no evidence of clonus.  On 
straight-leg raising in the sitting position, the patient 
reported back pain at 60 degrees.  Firm palpation of the 
lumbar spine revealed tenderness.  There was no muscle spasm 
noted, and no trigger points were elicited.

Examination of the knees revealed full range of motion, with 
right greater than left knee pain upon patellofemoral 
compression.  There was crepitus through a range of motion.  
The knees were stable without signs of warmth, effusion, or 
infection.  There was no joint line tenderness noted.  An MRI 
scan, X-rays, and blood tests of the veteran's back were 
within normal limits.  Radiographs of the knee were also 
found to be within normal limits.  The diagnoses were chronic 
low back pain, degenerative spine disease, and chronic 
bilateral patellofemoral syndrome.

In an August 1993 determination, the veteran was found unfit 
for duty.

In November 1996, the veteran underwent VA examination.  His 
claims file was not reviewed.  The veteran reported 
experiencing a painful pop in his back in 1988.  Medication 
was prescribed, and he was confined to quarters for two days.  
Following his recovery, he noted occasional stiffness in his 
back.  He said that, in 1991 while working in the torpedo 
ship, he had lifted a torpedo fuel tank from a conveyer.  The 
tank was half-full, although he believed it would be empty.  
His symptoms seemed to increase subsequently.  In November 
1991, he had undergone an MRI study which reportedly showed a 
herniated nucleus pulposus at L4-5 (the fourth and fifth 
lumbar vertebrae).  He did not undergo surgery.  Concerning 
his right knee, he reported that he had fallen, injuring his 
knee, in August 1989.  He underwent arthroscopic surgery in 
January 1992.

Currently, the veteran complained of pain in the lateral 
right buttock, which spread upward toward his back.  
Previously he had mostly low back pain on the right.  
Occasionally he experienced low back pain on the left side.  
He had no problem with bowel or bladder control.  The veteran 
described intermittent deep, sharp pain on the medial aspect 
along with swelling.  The knee clicked, popped, and caught.  
When the knee was symptomatic, he had trouble negotiating low 
seats.  He had no problem with stairs.  His left knee 
intermittently creaked, but did not catch.

The veteran had previously been employed at Wal-Mart, and 
wore an industrial-type back support with suspenders.  He 
wore no knee supports.  He stated he had a neoprene sleeve 
for his right knee while in the Navy, but it did not help.  
Currently the veteran worked as a mail carrier, and he drove 
on his route.  He said he was taking no medication.

On examination, the veteran's back revealed no left scoliosis 
or muscular spasm.  There was slight tenderness over the 
right ischiorectal bursa.  There was no tenderness in the 
sciatic notches.  He stood well on toes and heels and could 
squat and arise satisfactorily.  Forward flexion was 90 
degrees.  Extension was 30 degrees and painful.  Lateral 
flexion was 40 degrees bilaterally.  Rotation was 35 degrees 
bilaterally.  Reflexes were normal.  Sitting straight-leg 
raising on the right reproduced the pain in the right buttock 
at full knee extension.  Sitting straight-leg raising was 
negative on the left.

The impressions were degenerative lumbar disc disease and 
trauma arthritis, right knee.  X-rays of the veteran's knees 
showed mineralization, and the alignment was normal, without 
fracture or osseous lesion.  There were no free joint bodies 
or meniscal calcifications.  X-rays of the veteran's back 
showed a shallow but preserved lumbar lordosis.  The 
vertebral body heights were maintained.  The disc space at 
L4-5 was slightly narrow.  Otherwise, the pedicles, and the 
intermediate and posterior elements, were intact without 
paraspinal mass, fracture, or instability.

In June 2004, the veteran again underwent VA examination.  
His claims file was reviewed  by the examiner.  X-ray reports 
of the veteran's lumbosacral spine showed slight narrowing at 
the L4-5 disk space.  An X-ray report of the right knee was 
normal.  The veteran used no ambulatory aids or braces.  
Currently, his low back hurt almost daily, averaging 3 out of 
10.  He had no treatment, other than using over-the-counter 
medication.  Pain radiated to the right, but very 
occasionally on the left, posteriorly, to just past the knee.  
About once a month, he had some increased pain, a flare-up, 
for two or three days.  The radiating pain was once or twice 
a month approximately.  It had no effect on his work.  He 
said he was unable to work out.  With repetitive use, he had 
some increase in pain.

The veteran had had arthroscopic surgery on his knee in 1992.  
It currently hurt almost daily, at an average of 3 on a scale 
of 1-to-10.  It swelled at times.  It clicked.  It gave way, 
although the veteran could not state the frequency.  He had 
fallen.  With repetitive use, he had some increased pain.  He 
used no braces or ambulatory aids.  There was some increased 
pain about twice a month, lasting two or three days.  He had 
occasional increased pain with walking up and down stairs.  
He had experienced a decreased ability to run.

On clinical evaluation, the veteran's gait was normal, with 
no tenderness to palpation, muscle spasm, or complaint of 
pain on midline percussion of the spine.  Deep tendon 
reflexes were 1-2/4 bilaterally.  Seated straight-leg raising 
was negative bilaterally.  His pelvis was level.  Range of 
motion of the back reflected flexion to 90 degrees, extension 
to 25 degrees, side bending to 25 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  He complained slightly 
of pain at the terminal degrees of movement.

Examination of the veteran's right knee showed healed 
arthroscopic scars.  There was no tenderness to palpation.  
The cruciate and collateral ligaments were stable.  There was 
no effusion, no crepitation palpated on active motion, and no 
fatigability.  Extension was to 0 degrees, active flexion to 
130 degrees, and passive flexion to 135 degrees.  There were 
no complaints of pain.

The examiner noted that the veteran's functional impairment 
was slight.  There was no weakness, fatigability, or 
incoordination.  The veteran currently worked full time at a 
demanding job.  The diagnoses were right knee, status post 
arthroscopic surgery with slight functional impairment.  X-
rays showed the veteran's lumbar spine had slight anterior 
wedging at T11-12 (the eleventh and twelfth thoracic 
vertebrae) and at L1.  The veteran's June 2004 EMG 
(electromyograph) was reported as normal.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of a detailed January 1995 SOC and 
August 1999 and December 2004 SSOCs issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to increased ratings.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
December 2002 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2004) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

C.  Right Knee

The veteran is currently rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010, 
5260 (2004).  Under DC 5010, arthritis, due to trauma, 
substantiated by x-ray findings is to be rated as arthritis, 
degenerative.  Under 38 C.F.R. § 4.71a, DC 5003 (2004), 
arthritis, degenerative (hypertrophic or osteoarthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent disability rating is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note 1 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  Note 2 states that the 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  Id.

Under 38 C.F.R. § 4.71a, DC 5260 (2004), a noncompensable 
rating is warranted for flexion limited to 60 degrees, a 10 
percent rating is warranted for flexion limited to 45 
degrees, a 20 percent rating is warranted for flexion limited 
to 30 degrees, and a 30 percent rating is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Plate II, 
indicates that normal flexion of the knee is 140 degrees and 
normal extension of the knee is 0 degrees.

The veteran received a 10 percent disability rating from the 
RO on the basis that, although his right knee range of motion 
was only slightly limited, in that it would be rated 
noncompensable under DC 5260, he indicated that his knee was 
quite painful and hurt when he used it.  Therefore, under the 
criteria of DeLuca, supra, the veteran was awarded a 10 
percent disability rating.  The Board agrees that the veteran 
can be rated no more than 10 percent disabled under the 
criteria applicable under DC 5260.  The range of motion of 
his right knee was normal just before separation from 
service, and there was no indication from the veteran's 
November 1996 VA examination report that his right knee range 
of motion was other than normal.  Furthermore, his June 2004 
VA examination report indicated he demonstrated flexion to 
130 degrees, a finding that is nearly normal and is 100 
degrees from that needed for a 20 percent disability rating 
under DC 5260.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his right knee 
disability under all other appropriate diagnostic codes.

Under the criteria of DC 5003, described above, the veteran's 
disability does not warrant a 20 percent disability rating 
because, while his right knee showed arthritis on X-ray, it 
was the only joint involved.  A 20 percent disability rating 
under DC 5003 requires the involvement of 2 or more major 
joints or minor joint groups.  Therefore, DC 5003 is not for 
application.

The Board also notes that 38 C.F.R. § 4.71a, DCs 5256, 5258, 
and 5262 are not for application, because the veteran has 
never been diagnosed with ankylosis of the knee, semilunar 
dislocated cartilage, or impairment of the tibia and fibula.  
Furthermore, the veteran could not be rated higher than 10 
percent under the criteria of 38 C.F.R. § 4.71a, DC 5261, 
because his leg extension has never been found to be limited.

In evaluating the veteran's right knee disability under the 
criteria of DeLuca, supra, the Board notes that the veteran's 
pain has already been taken into account in his assigned 10 
percent disability rating.  With regard to establishing loss 
of function due to pain, it is necessary that complaints be 
supported by adequate pathology and be evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40.  
Therefore, while the veteran complained of pain and 
fatigability, the examiner found no weakness, fatigability, 
or incoordination during the examination.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra.

Under 38 C.F.R. § 4.71a, DC 5257, recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
disability rating when slight, a 20 percent disability rating 
when moderate, and a 30 percent disability rating when 
severe.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998).  See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), to the effect that a separate rating may be granted 
when "none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology" of other conditions, 
and where the "symptomatology is distinct and separate . . . 
."  (Emphasis by the Court.)

In precedent opinion VAOPGCPREC 23-97, supra, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes, per VAOPGCPREC 9-98.

In this case, the veteran is currently evaluated at 10 
percent under DC 5010, and he indicated during his June 2004 
VA examination that his right knee sometimes gave out, 
although he could not state how often.  He said that he had 
fallen.  In evaluating the veteran's claim, the Board finds 
that, although he described some instability of his knee, he 
was unable to state how frequently it occurred.  Therefore, 
it is impossible for the Board to determine that it is 
recurrent, based upon the evidence of record.  Therefore, the 
Board finds that we cannot award a separate 10 percent 
disability rating on this basis.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's right knee disability, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Back Disability

The veteran's service-connected herniated nucleus pulposus, 
with spondylolysis of the lumbosacral spine, is rated 10 
percent disabling under the criteria of § 4.71a, Diagnostic 
Code 5293 (2004).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, and including DC 
5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the December 2004 SSOC, 
described above.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the old DC 5293, effective prior to September 23, 2002, 
a 10 percent evaluation was warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability which involves pain and 
discomfort, as well as some slight limited motion.  We have 
carefully reviewed the extensive medical findings set out 
above.  The Board finds, first, that the veteran's disability 
does not warrant an increase to a 20 percent disability 
rating under the criteria of old DC 5293.  A 20 percent 
disability rating requires moderate intervertebral disc 
syndrome with recurring attacks.  Throughout the veteran's 
claims file, the associated evidence never shows that the 
veteran complained of any attacks, much less recurring 
attacks.  Certainly, the veteran has complained of back pain.  
However, there is no indication that he has had attacks at 
any time since his separation from service.  Specifically, he 
never indicated that he was unable to work at any time 
because of his back.  Therefore, the Board cannot find, based 
upon the record before us, that his disability warrants a 20 
percent disability rating under this diagnostic code.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 10 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

38 C.F.R. § 4.71a, DC 5292, awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  While the veteran has definitely demonstrated 
some limitation of his lumbar spine, his VA examination 
reports do not show that his limitation is moderate.  Indeed, 
the veteran could flex his lumbar spine to 65 degrees just 
before separation from service, and to 90 degrees during his 
November 1996 VA examination.  Furthermore, he could extend 
to 30 degrees in November 1996.  Similarly, he could flex to 
90 degrees in June 2004 and extend to 25 degrees.  While this 
demonstrates some limitation in motion of the veteran's 
lumbar spine, it is not so much that it could be described as 
moderate, rather than slight.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 10 percent disabling with 
characteristic pain on motion; 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position; and 40 
percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In evaluating 
the claims file, the Board finds that the veteran's low back 
disability does not more closely approximate the criteria for 
a 20 percent disability rating under this code.  The veteran 
has not demonstrated muscle spasm on extreme forward bending, 
or at any time, or loss of lateral spine motion.  
Specifically, no muscle spasm was found when the veteran was 
examined just before separation from service.  Similarly, the 
VA examiner found no muscle spasm in November 1996.  
Therefore, an increased rating under this diagnostic code is 
not warranted.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. 
§ 4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Id.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 20 percent.  The veteran has not 
testified, and a physician has not described, that he is 
incapacitated for between two and four weeks each year.  As 
noted under the code, the incapacitating episodes must be 
reported and treated by a physician.  They cannot merely be 
self-reported and instituted.  Therefore, an increase to 20 
percent is not warranted under that version of DC 5293.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board finds that an increased rating to 20 percent 
is not warranted, because the veteran's forward flexion of 
the thoracolumbar spine has never been less than 60 degrees.  
At its most, the veteran's spine was only limited to 65 
degrees, and that was in service.  Furthermore, as noted 
above, the veteran has not demonstrated any symptoms of 
muscle spasm.  Indeed, the medical evidence of record is 
negative for any muscle spasm.  Additionally, his gait was 
repeatedly described as normal and no scoliosis, reversed 
lordosis, or abnormal kyphosis was ever diagnosed.  
Therefore, an increased rating under these criteria is not 
warranted.

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered and are, 
instead, located at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).  The specific criteria, however, were not amended, 
except that DC 5243 provides that the alternative to this 
code is to rate the disability under the General Rating 
Formula for the spine, as discussed above.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca, 
supra.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997);  38 C.F.R. § 4.40.  The Board 
finds that the effects of pain reasonably shown to be due to 
the veteran's service-connected low back disability are 
contemplated in the 10 percent rating assigned by the Board.  
There is no indication that pain, due to disability of the 
spine, has caused functional loss greater than that 
contemplated by the 10 percent evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim, and under the 
Karnas precedent and its progeny, which required us to apply 
the old criteria despite their having been rescinded.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's herniated nucleus pulposus, with 
spondylolysis, of the lumbosacral spine, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

E.  Fenderson

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in November 1993, has his low 
back or right knee disability been more disabling than as 
currently rated under this decision.


ORDER

An initial rating in excess of 10 percent for a right knee 
disorder is denied.

An initial rating in excess of 10 percent for herniated 
nucleus pulposus, with spondylolysis, of the lumbosacral 
spine is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


